DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) documents submitted on September 17, 2020, October 1, 2020,  January 22, 2021, April 11, 2021, August 2, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	

            Allowable Subject Matter
Claims 1-20 are allowed .
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, prior art on record Ahn et al. (US Pub. No.: US 2012/0068051 A1) discloses an apparatus (Para 62; Fig. 2; CMOS image sensor) comprising: 
a photodiode configured to generate charge in response to incident light ( Para 73; photoelectric conversion element 210);

an analog-to-digital converter (ADC) circuit  ( Para 68; ADC unit 123) .
However, none of the prior art discloses “an analog-to-digital converter (ADC) circuit configured to:  
“in a first measurement period, compare the voltage at the measurement capacitoragainst a static threshold voltage to generate a first output;
in a second measurement period, compare the voltage against a varying thresholdvoltage to generate a second output, wherein the varying threshold voltage varies with timeaccording to a pre-determined pattern ; andgenerate a final output representing an intensity of the incident light based oneither the first output or the second output” in combination of other limitation in the claim. 
Claims 2-15 are allowed as being dependent from claim 1.
Regarding claim 16, the subject matter of claim 16 is similar to the subject matter of claim 1; therefore, claim 16 is allowed for the same reasons as set forth in claim 1.
Claims 17-20 are allowed as being dependent from claim 16.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XI WANG/Primary Examiner, Art Unit 2696